Hill, C. J.
Where one of the animals designated in § 2032 of the Civil Code (1910) has been impounded, as authorized by § 2033, and has subsequently been disposed of by the taker-up as provided by law in cases of estrays, a possessory warrant to recover the animal will not lie in favor of its owner against the taker-up; but the owner is relegated to the provisions of § 2034 of the Civil Code for the recovery of his property so impounded and the determination of the relative rights arising between him and the taker-up, and the adjustment and settlement of any damages claimed by either in connection with the impounding.

Judgment reversed.

Certiorari; from Hall superior court — Judge J. B. Jones. July 26, 1911.
Ed. Quillian, Luther Roberts, for plaintiff in error.
W. B. Sloan, A. G. Wheeler, contra.